Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/20 has been entered.
 
Status of Claims
Claims 15-21 and 29-40 are pending as of the reply and amendments filed on 11/6/20. Claims 1-14 and 22-28 have been canceled. Claims 29-40 are currently withdrawn from examination due to the restriction requirement. Claims 15-21 are currently under examination. 
Claims 15-21 were previously rejected under 103 as being unpatentable over Gao, WO 2015183983, in view of Rossi et. al., and further in view of Wong, US 20080038316. Applicant’s arguments and remarks regarding this rejection are summarized and addressed below.

Applicant has submitted amended claim 15 now reads: “15. (Currently amended) A composition for treatment of a KRAS expressing lung cancer that has become refractory to an EGFR inhibitor comprising an amount of a CRM1 inhibitor and an EGRF inhibitor administered concurrently that is synergistic for the treatment of [[a]] the KRAS expressing lung cancer that 

Applicant’s arguments are not found persuasive. The claims are drawn to a composition, not to a method of treatment. Wao, as discussed in the previous office action, teaches the combination of an antineoplastic drug and a CRM1 inhibitor, wherein the elected species, Leptomycin B, is exemplified as a CRM1 inhibitor, and Wao includes an EGFR inhibitor as the antineoplastic drug. Wao also clearly teaches the CRM1 inhibitor to enhance the antineoplastic effect of the antineoplastic drug, as well as allowing for a suboptimal amount of the antineoplastic drug for the combination therapy. Language in amended claim 15 that recites “for treatment of a KRAS expressing lung cancer that has become refractory to an EGFR inhibitor”, and “administered concurrently” is drawn to intended use of the composition. 
Claims 15-21 were examined with regards to the elected species, leptomycin B as the CRM1 inhibitor, and gefitinib as the EGFR inhibitor, and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, WO 2015183983 (publ 12/3/15), in view of Rossi et. al., Exp. Rev. Resp. Med., vol. 11(3), pp. 171-180, publ Feb 2017, and further in view of Wong et. al., US 20080038316 (publ 2/14/08). All references are of prior record. 
	The claims are drawn to a composition for treatment of a KRAS expressing lung cancer that has become refractory to an EGFR inhibitor comprising an amount of the elected CRM1 inhibitor, leptomycin B, and the elected EGFR inhibitor, gefitinib, administered concurrently that is synergistic for the treatment of the KRAS expressing lung cancer that has become 
	Gao teaches a composition comprising a combination of an antineoplastic drug and an inhibitor of chromosome maintenance region 1 (CRM1) protein expression or activity, for enhancing the antitumor effect of the antineoplastic drug (Abstract). Gao teaches the antineoplastic drug to include an EGFR inhibitor, and exemplifies leptomycin B as a CRM1 inhibitor (p. 2, lines 5-16; p. 3, lines 22-24; p. 4, lines 6-8; p. 6, line 31-p. 7, line 4). CRM1 protein has an essential role in nuclear export of different cancer associated cargo proteins, including pro-oncogene proteins such as EGFR (p. 9, lines 10-25; p. 17, lines 1-6). Gao exemplifies leptomycin and an antineoplastic, doxorubicin, as an effective strategy for lung cancer treatment (p. 7, line 25-p. 8, line 2). Gao provides examples wherein the combination of leptomycin B and an antineoplastic exhibited a synergistic antitumor effect, and that CRM1 is often overexpressed in NSCLC (p. 16, lines 13-20 and lines 21-31). Gao teaches an effective amount of a combination of the antineoplastic drug and CRM1 inhibitor (p. 2, lines 28-31; p. 3, line 30-p. 4, line 3; p. 26, claim 12). Gao teaches an orally deliverable CRM1 inhibitor (p. 2, lines 12-16; p. 7, lines 5-14), as well as administration of the CRM1 inhibitor and antineoplastic by injection (p. 12, line 29-p. 13, line 2), therefore Gao teaches a composition adapted for oral delivery or via injection. Although not explicitly disclosed, Gao teaches a composition comprising effective amounts of a CRM1 inhibitor and antineoplastic for administration, therefore it would have been prima facie obvious the composition would have further comprised a pharmaceutical carrier as recited in instant claim 20. Gao further provides examples of a synergistic effect between the CRM1 inhibitor, LMB, and the antineoplastic (see Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). As the structural limitations of the claim are fully set forth by the body of the claim, and as the structural limitations of the claim are met by Gao, the intended use doesn’t distinguish the claim from the prior art. Regarding the limitation “an amount of a CRM1 inhibitor and an EGFR inhibitor administered concurrently that is synergistic for the treatment of the KRAS expressing lung cancer that has become refractory to the EGFR inhibitor”, it is noted that a specific amount, dosage range, or concentration that meets this amount is not recited in the claim, nor defined in the specification. As such, the effective amount of a combination of the antineoplastic drug, such as an EGFR inhibitor, and CRM1 inhibitor as taught by Gao is considered to meet the amount limitation of “an amount of a CRM1 inhibitor and an EGFR inhibitor administered concurrently that is synergistic for the treatment of the KRAS expressing lung cancer that has become refractory to the EGFR inhibitor”, in the absence of evidence to the contrary. 

	Rossi teaches lung cancer remains the major cause of cancer-related death worldwide, and NSCLC makes up about 85% of all lung cancer diagnoses (p. 171, 1st para). Rossi also teaches most patients with NSCLC are diagnosed with metastatic disease, with about 20% of Caucasian patients, and about 50% of Eastern Asian patients expressing EGFR activating mutations or ROS1 rearrangements (p. 171, 1st para). Rossi teaches NSCLC patients with EGFR activating mutations demonstrate sensitivity to EGFR-TKIs such as gefitinib (p. 171, 2nd para). The addition of gefitinib at 250 mg/day in combination chemotherapy was found to benefit EGFR- mutated patients with lung adenocarcinoma and patients with advanced NSCLC, which was well tolerated (p. 173, right col., last para-p. 174, left col., top para; p. 175, right col., 1st full para; p. 176, left col., 1st full para). 
	It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed composition comprising an effective amount of the elected CRM1 inhibitor, leptomycin B, and the elected EGFR inhibitor, gefitinib, in view of the combined teachings of Gao and Rossi. Gao teaches compositions comprising a combination of a CRM1 inhibitor, of which leptomycin is exemplified, and an antineoplastic agent, such as an EGFR inhibitor, for treating cancers such as NSCLC and for enhancing the activity of the antineoplastic drug. Gao further provides examples wherein the combination of CRM1 inhibitor and antineoplastic exhibited a synergistic effect. Rossi teaches combination chemotherapy comprising EGFR-TKIs such as gefitinib to be useful for treating EGFR-activated lung adenocarcinoma and NSCLC, and that the combination therapy is well tolerated. One of ordinary skill in the art would have been motivated to have combined an effective amount of 
	Rossi doesn’t teach sustained release compositions.
	Wong teaches biocompatible and biodegradable syringeable liquids, implantable solids, or injectable gel compositions which provide sustained drug release (see Title and Abstract; para [0002]). Wong teaches known modes of drug delivery such as oral, intravenous, intramuscular, etc. may result in high or low blood concentrations and/or shortened half-life of a drug, and therefore achieving therapeutic efficacy often requires large doses which may cause toxicity (para [0003]). Wong teaches the drug delivery compositions or systems are biocompatible and biodegradable, providing therapeutic and non-toxic levels of active agents over an extended time period, wherein the drug is released over a period ranging from 1 day to at least 365 days (para [0008-0010]). Wong teaches the compositions or drug delivery systems to comprise a biocompatible, biodegradable excipient such as tocopherol isomers, tocotrienols, benzyl benzoate, among numerous others (para [0013]). Wong teaches a variety of drugs to be suitable for delivery, including anticancers, antineoplastics, tyrosine kinase inhibitors, and EGFR inhibitors such as gefitinib (para [0016], [0083], [0155], [0161], [0293]). Wong further teaches the sustained release delivery systems to have particular utility in treating cancers (para [0069], [0105]). 



New Rejection-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et. al., Toxicology & Appl. Pharmacol., vol. 335, pp. 16-27, publ. 9/21/2017.
The claims are drawn to a composition for treatment of a KRAS expressing lung cancer that has become refractory to an EGFR inhibitor comprising an amount of the elected CRM1 inhibitor, leptomycin B, and the elected EGFR inhibitor, gefitinib, administered concurrently that is synergistic for the treatment of the KRAS expressing lung cancer that has become 
Liu discloses a combination treatment of the EGFR inhibitor gefitinib and the CRM1 inhibitor leptomycin B (LMB) exhibited a synergistic cytotoxic effect towards the non-small cell lung cancer (NSCLC) cell lines A549 and H460, wherein the concentration of gefitinib ranged from 24-50 µM, and the concentration of LMB was 0.5 nM (Abstract; p. 17, left col., last para-right col., see 1st para under sec. 2.1; p. 18, see 1st para under sec. 3.1). A549 is disclosed as a KRAS mutant cell line (p. 22, right col., last para-p. 24, left col., top para). As Liu discloses the combination of gefitinib and LMB in a cell assay, it would have been expected that a pharmaceutical carrier would have been present. The instant claims are drawn to a composition comprising a CRM1 inhibitor and an EGFR inhibitor, and as the composition cited in claim 15 doesn’t require any other components, the combination of gefitinib and LMB as disclosed by Liu meets the instantly claimed limitation of a composition. Liu further discloses a combination of gefitinib and LMB that is synergistically cytotoxic towards A549, a KRAS mutant NSCLC cell line, that is also resistant to gefitinib alone (see Abstract). Therefore, the amount of CRM1 inhibitor, LMB, and EGFR inhibitor, gefitinib, disclosed by Liu meets the limitation of the instant claims, ‘an amount of a CRM1 inhibitor and an EGFR inhibitor that is synergistic for the treatment of the KRAS expressing lung cancer that has become refractory to the EGFR inhibitor’. Regarding the statement of intended use of the composition in claim 15, “for the treatment of a KRAS expressing lung cancer that has become refractory to the EGFR inhibitor”, and “administered concurrently” if the intended use does not result in a structural difference between the claimed invention and prior art product, the statement of intended use doesn’t distinguish the claimed Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). As the structural limitations of the claimed composition are met by Liu, the preamble statements of intended use don’t distinguish the instant claims from Liu. Liu therefore anticipates the claims. 


Conclusion
Claims 15-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SARAH PIHONAK/Primary Examiner, Art Unit 1627